       Case 4:18-cv-00483 Document 63 Filed in TXSD on 10/29/18 Page 1 of 2



                                UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

    HARVEST NATURAL RESOURCES,                            §
    INC., and HNR ENERGIA B.V.                            §
                                                          §
               Plaintiffs                                 §
v.                                                        §
 JUAN JOSÉ GARCIA MENDOZA,                                §
 PETRO CONSULTORES, S.C., PETRO                           §
 CONSULTORES INTERNATIONAL                                §
 TRADING COMPANY, INC.,                                   §          CIVIL ACTION: 4:18-cv-00483
 PETROCONSULTORES (BARBADOS),                             §
 LTD., PETROCONSULTORES, INC.,                            §
 AZURE 904, LLC, RAFAEL DARIO                             §
 RAMIREZ CARRENO, EULOGIO                                 §
 ANTONIO DEL PINO DIAZ, and JOSE                          §
 ANGEL GONZALEZ ACOSTA,                                   §
                                                          §
               Defendants.                                §


     PLAINTIFFS’ NOTICE OF VOLUNTARY DISMISSAL OF GARCIA DEFENDANTS,
         DEFENDANT DEL PINO DIAZ AND DEFENDANT GONZALEZ ACOSTA

           Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiffs Harvest Natural

Resources, Inc. and HNR Energia B.V., hereby give notice that the defendants below are

voluntarily dismissed without prejudice.

           •    Juan Jose Garcia Mendoza;
           •    Petro Consultores, S.C.;
           •    Petro Consultores International Trading Company, Inc.;
           •    Petroconsultores (Barbados), Ltd.;
           •    Petroconsultores, Inc.;
           •    Azure 904, LLC;
           •    Eulogio Antonio Del Pino Diaz; and
           •    Jose Angel Gonzalez Acosta. 1


1
  Thus, this notice of voluntary dismissal applies to all current defendants except Defendant Rafael Dario Ramirez
Carreno, who Plaintiffs served but has failed to plead or otherwise defend the claims brought against him. As such,
Plaintiffs intend to later seek a default judgment against Defendant Ramirez Carreno.




764913.1
       Case 4:18-cv-00483 Document 63 Filed in TXSD on 10/29/18 Page 2 of 2



           As of the date of the filing of this Notice of Voluntary Dismissal, no Defendant listed above

has filed an answer or a motion for summary judgment.

                                                    Respectfully Submitted,

                                                    SMYSER KAPLAN & VESELKA, L.L.P.

                                                    By: /s/ Dane Ball
                                                    Craig Smyser
                                                    Attorney-in-Charge
                                                    Fed. Bar No. 848
                                                    State Bar No. 18777575
                                                    Dane Ball
                                                    Federal Bar No. 784400
                                                    State Bar No. 24051642
                                                    Alexander M. Wolf
                                                    Federal Bar No. 2470631
                                                    State Bar No. 24095027
                                                    700 Louisiana, Suite 2300
                                                    Houston, Texas 77002
                                                    (713) 221-2300 (phone)
                                                    (713) 221-2320 (fax)
                                                    csmyser@skv.com
                                                    dball@skv.com
                                                    awolf@skv.com

                                                    ATTORNEYS FOR PLAINTIFFS
                                                    HARVEST NATURAL RESOURCES, INC.
                                                    AND HNR ENERGIA B.V.




                                     CERTIFICATE OF SERVICE

        I hereby certify that all counsel of record who are deemed to have consented to electronic
service are being served with a copy of this document via the Court’s CM/ECF system per Local
Rule 5.1 on the 29th day of October, 2018.

                                                         /s/ Dane Ball
                                                         Dane Ball




                                                   2
764913.1
